Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered November 24, 1998, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, ánd intelligently waived his right to appeal all aspects of this case. His waiver encompassed his right to appellate review of the denial of that branch of his omnibus motion which was to suppress physical evidence, as well as his contention that the sentence imposed was excessive (see, People v Lewis, 275 AD2d 800; People v Monk, 270 AD2d 433; People v Johnson, 269 AD2d 468; People v Perez, 267 AD2d 335; People v Brathwaite, 263 AD2d 89). Accordingly, appellate review of these issues is precluded. Krausman, J. P., S. Miller, Friedmann and Florio, JJ., concur.